Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Gelman, Registration No.:  41,034 on 6/10/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-4 and 6-26 are allowed.
	Claim 5 has been canceled.
	Claims 1, 6-8, 11-13, 17-20 and 22-26 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiner’s amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…a reorder buffer comprising one or more buffer entries associated with the set of instructions, wherein…a buffer entry includes a single instruction counter indicating a number of instructions associated with the buffer entry, and the buffer entry is further configured to correspond to multiple instructions that are of a same or similar type that can be executed by a same instruction executing circuitry…” as claimed in similar independent claims 1, 13 and 25-26.
	The closest prior art of record Jordan (PGPUB No. 2010/0333098, cited on PTO-892 filed on 4/13/2021) and Tam (USPAT No. 10,007, 521) both teach a reorder buffer with entries and in particular a buffer entry of the entries is associated with multiple instructions. In particular, Tam includes a program counter value in the buffer entry as to indicate the first instruction in a group of instructions which correspond to the buffer entry.  However, Jordan nor Tam teach “a single instruction counter indicating a number of instructions associated with the buffer entry” as claimed in similar independent claims 1, 13 and 25-26.  Further, Jordan nor Tam teach multiple instructions corresponding to the buffer entry being of a same or similar type that can be executed by a same instruction executing circuitry.
	While, Battle (PGPUB No. 2017/0168544, cited in pertinent art section below) teaches storing instruction type information in reorder buffer entries, it does not teach storing multiple instructions that can be executed by a same instruction executing circuit in a reorder buffer entry.  
Therefore, none of the prior art of record, individually or in combination, teach all the limitations of the claimed invention.  Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 USC 103 and 35 USC 112 have been overcome by the changes made in the amendment filed on 4/4/2022 and in the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sobel, PGPUB No. 2021/0096874 for teaching a retire queue used to retire instructions which includes entries that store multiple instructions
Battle, PGPUB No. 2017/0168544 for teaching a reorder buffer that includes entries that each store instruction type information
Davidson, USPAT No. 6,550,002 for teaching a completion buffer (reorder buffer) that includes entries for groups of instructions

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183